In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00360-CR
                               NO. 09-13-00361-CR
                            ____________________

                   AARON DARNELL EDWARDS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee
_______________________________________________________           ______________

                    On Appeal from the 252nd District Court
                            Jefferson County, Texas
                    Trial Cause Nos. 12-14364 and 12-14436
________________________________________________________           _____________

                           MEMORANDUM OPINION

        Aaron Darnell Edwards appeals in two different cases from the revocation of

his deferred adjudication community supervision. He raises issues relating to

administrative fees and court costs. We affirm the trial court’s judgment in each

case.




                                         1
                                    Background

      Edwards pleaded guilty to two offenses—burglary of a building and

unauthorized use of a motor vehicle. The trial court deferred adjudication of guilt

in each offense and placed Edwards on community supervision. Court costs and

administrative fees were assessed in connection with the deferred adjudication

orders, which included the terms of community supervision.

      The State later filed a motion to revoke in each case. Edwards pleaded “true”

to two of the alleged violations. The trial court revoked the supervision,

adjudicated guilt, and sentenced Edwards to two years in jail in each case, the

sentences to run concurrently. Court costs and administrative fees were assessed in

the unauthorized-use-of-a-vehicle judgment, and court costs alone were assessed in

the burglary-of-a-building judgment.1 In Cause No. 12-14364 (unauthorized use of

a motor vehicle), the record contains a Restitution/Reparation Balance Sheet

setting forth court costs and the administrative balances, as itemized below:




      1
       Various Texas statutes set out the fees and costs associated with a criminal
proceeding; those provisions do not reference the defendant’s ability to pay, and
Edwards does not contend he cannot pay. See Tex. Gov’t Code Ann. § 102.021
(West Supp. 2013), § 103.021 (West 2013); Tex. Code Crim. Proc. Ann. arts.
102.001-102.072 (West 2006 & Supp. 2013), art. 42.12, §§ 9, 19(a) (West Supp.
2013).

                                         2
      A. Supervision Fees                  Amount Owed:       $720.00
      B. Assessment                        Amount Owed:       $ 0.00
      C. Bmt CS Fee                        Amount Owed:       $ 50.00
      D. Post-PSI Fee                      Amount Owed:       $500.00
      E. Fine                              Amount Owed:         TBD
      F. Court Cost                        Amount Owed:       $299.00
      G. Attorney Fee                      Amount Owed:             I
      H. Arthur Louis                      Amount Owed:       $250.00
      I. Trans Fee                         Amount Owed:       $ 0.00
      J. Credit Card Fee                   Amount Owed:       $ 0.00
      K. Revocation Court Costs            Amount Owed        $324.00

      ...

                         Administrative Balance:       $1520.00
                           Grand Total Balance:        $2143.00
                                   Court Costs:        $ 623.00

In Cause No. 12-14436 (burglary of a building), the record contains a

Restitution/Reparation Balance Sheet which includes the following administrative

financial obligations:

      A. Fine                       Amount Owed:            TBD
      B. Court Cost                 Amount Owed:       $   299.00
      C. Trans Fee                  Amount Owed:       $     0.00
      D. Credit Card Fee            Amount Owed:       $     0.00
      E. Revocation Court Costs     Amount Owed:       $   324.00

      ...

                         Administrative Balance:       $ 0.00
                           Grand Total Balance:        $ 623.00
                                   Court Costs:        $ 623.00




                                       3
                                  Sufficiency Challenge

      On appeal, Edwards contends the evidence is insufficient to prove he owes

the court costs in Cause No. 12-14436 and the administrative fees and court costs

in Cause No. 12-14364, and he contends that each should be deleted from the

judgments. 2 In considering the sufficiency of the evidence to support awards of

administrative fees and costs, we view all of the evidence in the light most

favorable to the award. See Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App.

2010).

                                        Fees

      In issue one, Edwards challenges the administrative fees imposed on him in

Cause No. 12-14364 (unauthorized use of a motor vehicle). Edwards does not

contest the trial court’s authority to include “such fees in a probation judgment[.]”

      2
        There may also be a procedural default in the instant case because Edwards
did not file an appeal of the deferred adjudication orders. He waited to raise the
issues about the administrative fees and court costs until his appeals from the
judgments revoking his community supervision and adjudicating guilt. In Wiley v.
State, the Court of Criminal Appeals found that a procedural default barred the
challenge by an indigent defendant to attorney fees ordered by the judgment
because he failed to bring the issue as a claim in a direct appeal from the order
originally imposing community supervision. See Wiley v. State, 410 S.W.3d 313
(Tex. Crim. App. 2013). Relying on Manuel v. State, 994 S.W.2d 658, 661-62
(Tex. Crim. App. 1999), the Court held that Wiley forfeited the issue. Wiley, 410
S.W.3d at 318-19. However, we determine it is unnecessary to further examine the
existence of procedural default in this matter because we conclude there is
sufficient evidence to support the fees and costs.
                                         4
Essentially, he argues that he cannot be required to pay the administrative fees

because, once revocation occurred, the terms of his community supervision were

erased unless the State offered sufficient evidence at the revocation hearing that he

violated the supervision terms by failing to pay those fees.

      A defendant’s community supervision may be revoked on various grounds,

including the failure to pay the administrative fees; proof of a single violation is

sufficient to support an order revoking community supervision. See Garcia v.

State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012) (citing Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980)). The State’s amended motion to revoke

community supervision in each case contained an allegation of failure to pay the

various fees, along with two other alleged violations of the supervision orders.

Edwards pleaded “true” to the two other violations.

      We find no authority, and Edwards cites to none, for the proposition that a

defendant’s responsibility to pay the fees arises only if the State alleges the failure

to pay as a ground for revocation. With the exception of legal fees, trial courts

routinely assess court costs and administrative fees against indigent defendants.

See, e.g., Armstrong v. State, 340 S.W.3d 759, 766-67 (Tex. Crim. App. 2011);

Beard v. State, No. 09-13-00391-CR and No. 09-13-00392-CR, 2013 Tex. App.

LEXIS 15168, at **5-8 (Tex. App.—Beaumont Dec. 18, 2013, no pet.) (mem. op.)

                                          5
(unpublished opinion); Conner v. State, No. 01-13-00584-CR, 2013 Tex. App.

LEXIS 14855, at **3-4 (Tex. App.—Houston [1st Dist.] Dec. 10, 2013, no pet.);

Tanton v. State, No. 13-11-00631-CR, 2012 Tex. App. LEXIS 6866, at *4 (Tex.

App.—Corpus Christi Aug. 16, 2012, no pet.) (mem. op.) (unpublished opinion);

Williams v. State, 332 S.W.3d 694, 700 (Tex. App.—Amarillo 2011, pet. denied)

(affirming trial court’s deletion of attorney’s fees from indigent defendant’s bill of

costs and allowance of other costs and fees unrelated to attorney’s fees). Moreover,

“[l]egislatively mandated fees and costs . . . do not need to be included in the oral

pronouncement of sentence or in the written judgment in order to be imposed upon

a convicted defendant.” Owen v. State, 352 S.W.3d 542, 546 (Tex. App.—

Amarillo 2011, no pet.) (citing Armstrong, 340 S.W.3d at 766-67).

       The appellate record in Cause No. 12-14364 includes the deferred

adjudication order which sets out the administrative fees. The Code of Criminal

Procedure provides that when the trial court revokes community supervision, the

court “shall enter the amount of restitution or reparation owed by the defendant on

the date of revocation[.]” Tex. Code Crim. Proc. Ann. art. 42.12 § 23(a) (West

Supp. 2013). The judgment dated August 5, 2013, in Cause No. 12-14364 contains

language setting forth the amount of restitution and reparation owed by the




                                          6
defendant on the date of revocation. The total of the administrative fees is stated as

$1,520.

      The       record    also   contains       a   document   entitled   “Revocation

Restitution/Reparation Balance Sheet,” signed by the bookkeeper on August 6,

2013, one day after the written judgment. The balance sheet, like the judgment

itself, reflects a total of $1,520 in administrative fees, itemized as follows:

supervision fees--$720.00, “Post-PSI” fee--$500.00, Crime Stoppers fee--$50.00,

and Arthur Louis’s fee--$250.00. Like the clerk’s record (which contains a

document ordering payment to Arthur Louis),3 the reporter’s record reflects that

Edwards received mentoring from Arthur Louis, as required by the deferred

adjudication order. The record also reflects that Edwards was on community

supervision for the twelve month period from August 2012 to August 2013,

thereby accruing supervision fees of $720. The Crime Stoppers fee and the PSI

report fee are expressly authorized by statute. See Tex. Gov’t Code Ann. §

103.021(6) (West 2013) (Crime Stoppers); Tex. Code Crim. Proc. Ann. art. 42.12,

§ 9 (PSI report).

       Edwards offered no evidence to contradict the balance sheet or to otherwise

call into doubt the reliability of the information therein. We conclude that the

      3
          In this record, “Louis” is sometimes spelled “Lewis.”
                                            7
record, including the balance sheet in Cause No. 12-14364, provides sufficient

evidence that Edwards owed $1,520 in administrative fees. Accordingly, we

overrule issue one. See, e.g., Conner, 2013 Tex. App. LEXIS 14855, at **2-4 (fees

supported by balance sheet); Strother v. State, No. 14-12-00599-CR, 2013 Tex.

App. LEXIS 10606, at **10-11 (Tex. App.—Houston [14th Dist.] Aug. 22, 2013,

pet. ref’d) (mem. op.) (unpublished opinion).

                                   Court Costs

      In issues two and three, Edwards argues that the State did not prove by a

preponderance of the evidence that he failed to pay the court costs the trial court

ordered him to pay when it placed him on community supervision in each case. He

does not challenge the revocation court costs. As we noted in issue one with the

administrative fees, Edwards cites no authority to support his specific argument

that the trial court’s revocation of community supervision ended his obligation to

pay court costs assessed when he was placed on community supervision. See Tex.

R. App. P. 38.1(i).

      “The obligation of a convicted person to pay court costs is established by

statute.” Solomon v. State, 392 S.W.3d 309, 310 (Tex. App.—San Antonio 2012,

no pet.); see, e.g., Tex. Gov’t Code Ann. §§ 102.001-102.142 (West 2013 & Supp.

2013) (setting forth various court costs that a convicted person “shall” pay). The

                                         8
Code of Criminal Procedure mandates that judgments of conviction assess costs

against the defendant. See Tex. Code Crim. Proc. Ann. art. 42.16 (West 2006); see

also Johnson v. State, No. PD-0193-13, 2014 Tex. Crim. App. LEXIS 240, at *3

(Tex. Crim. App. Feb. 26, 2014). “Only statutorily authorized court costs may be

assessed against a criminal defendant[.]” Johnson, 2014 Tex. Crim. App. LEXIS

240, at **5-6 (citation omitted). Court costs are not part of the defendant’s guilt or

sentence, and they do not have to be proved at trial; instead, they “are ‘a

nonpunitive recoupment of the costs of judicial resources expended in connection

with the trial of the case.’” Id. at *8 (quoting Armstrong, 340 S.W.3d at 767).

“[W]e review the assessment of court costs on appeal to determine if there is a

basis for the cost, not to determine if there was sufficient evidence offered at trial

to prove each cost, and traditional Jackson evidentiary-sufficiency principles do

not apply.” Id.

       “A clerk of a court is required to keep a fee record, and a statement of an

item therein is prima facie evidence of the correctness of the statement.” Owen,
352 S.W.3d at 547. A cost is payable by the person charged with the cost when a

written bill is produced containing the items of the cost and signed by the officer

who charged the cost or who is entitled to receive payment for the cost. See Tex.

Code Crim. Proc. Ann. art. 103.001 (West 2006). The county treasurer and the

                                          9
community supervision and corrections department are authorized to collect such

funds. Id. art. 103.003(b) (West Supp. 2013). “[A] certified bill of costs imposes an

obligation upon a criminal defendant to pay court costs, irrespective of whether or

not that bill is incorporated by reference into the written judgment.” Owen, 352
S.W.3d at 547 (citing Tex. Code Crim. Proc. Ann. arts. 103.001 and 103.003 (West

2006)); see Williams, 332 S.W.3d at 700.

      In Edwards’ underlying cases, an itemized bill of costs (filed the same day

as the deferred adjudication order) accompanies each deferred adjudication order.

Each bill of costs reflects court costs of $299.00. The costs from the deferred

adjudication proceedings are again reflected in the balance sheet and in the bill of

costs filed in conjunction with the judgment revoking the community supervision

and adjudicating guilt in each case, and these documents reflect a basis for each

cost. Moreover, as with the administrative fees, Edwards offered no evidence to

contradict the balance sheet or to otherwise call into doubt the basis of the costs or

the reliability of the information in the document. See Strother, 2013 Tex. App.

LEXIS 10606, at *11; see also Tex. R. App. P. 38.3, 38.7. Edwards failed to

challenge the correctness of any specific cost listed in the bills of costs. See Tex. R.

App. P. 38.3, 38.7. We decline to undertake any further review of the correctness

of each cost charged in the bill of costs when he has not specified which item he

                                          10
challenges and the basis for his challenge. See Johnson, 2014 Tex. Crim. App.

LEXIS 240, at *26 (“Absent a challenge to a specific cost or basis for the

assessment of that cost, a bill of costs is sufficient.”); Houston v. State, 410 S.W.3d
475, 479-80 (Tex. App.—Fort Worth 2013, no pet.).4

      Therefore, after viewing the record in each case, we conclude that the

Revocation Restitution/Reparation Balance Sheets and the bills of costs in Cause

Nos. 12-14364 and 12-14436 provide a sufficient basis for the assessment of costs.

See Johnson, 2014 Tex. Crim. App. LEXIS 240, at **3-6; Mayer, 309 S.W.3d at

557; Conner, 2013 Tex. App. LEXIS 14855, at **2-4; Dodd v. State, No.13-11-

00421-CR, 2012 Tex. App. LEXIS 2250, at **6-8 (Tex. App.—Corpus Christi

Mar. 22, 2012, no pet.) (mem. op.) (unpublished opinion); see also, e.g., Williams,
332 S.W.3d at 700 (affirming trial court’s deletion of attorney fees from indigent

defendant’s bill of costs and allowance of other costs and fees unrelated to attorney

fees). We overrule issues two and three.

      Having overruled each issue raised by Edwards, we affirm the trial court’s

judgments in Cause Nos. 12-14364 and 12-14436.

      AFFIRMED.
      4
        Generally a defendant who desires to challenge any specific item on the bill
of costs may file a motion under article 103.008 of the Code of Criminal Procedure
not later than one year after the date of final disposition of the case. See Tex. Code
Crim. Proc. Ann. art. 103.008 (West 2006).
                                           11
                                            ______________________________
                                                   LEANNE JOHNSON
                                                        Justice


Submitted on January 2, 2014
Opinion Delivered April 9, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       12